DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, 11, 20 objected to because of the following informalities.
Claim 1, line 13, “the first entrance” should be revised to read “the first entrance end”.
Claim 10, line 7, “a second exit entrance” should be revised to read “a second exit end”.
Claim 11, line 21, “the first entrance” should be revised to read “the first entrance end”.
Claim 20, line 7, “second exit entrance” should be revised to read “second exit end”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 11 claim a heat-dissipating fin assembly, disposed in the casing, having an air intake side adjacent to the air inlet, and a first heat-dissipating fin assembly; and a second heat-dissipating fin assembly. The aforementioned limitations are indefinite due to the fact that it is unclear as to whether the first and second heat-dissipating fin assemblies make up the claimed heat-dissipating fin assembly or if the heat-dissipating fin assembly is a separate assembly from the first and second heat-dissipating fin assembly. For the purposes of examination the heat-dissipating fin assembly will be interpreted as including both the first heat-dissipating fin assembly and the second heat-dissipating fin assembly in accordance with paragraph [0012] of the published instant specification. Claims 1-20 are rejected as being indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 9-12, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano et al (WO 2018/198278; hereinafter referred to as Sano and wherein US 2020/0241401 is being used as the English language equivalent).
Regarding Claims 1 and 11, Sano teaches a projection apparatus (Figure 7; Projection Video Display Apparatus 100), comprising a casing (Figure 7; Housing 110), the casing (Figure 7; Housing 110) having an air inlet (Figure 7; Air Inlets 110a and 110b), and the projection apparatus (Figure 7; Projection Video Display Apparatus 100) comprising: 
a light source device (Figure 7; Light Sources 104-106), configured to provide an illumination beam (see Paragraph [0055]; wherein it is disclosed that the light source unit including the light sources 104 to 106 generates illumination light); 
a light valve (Figure 7; Display Device 102), disposed on a transmission path of the illumination beam to convert the illumination beam into an image beam (see Paragraphs [0051], [0053] and [0055]); 
a projection lens (Figure 7; Projection Optical System 101), disposed on a transmission path of the image beam (see Figure 7 and Paragraph [0050]); and 
a light source heat-dissipating device (Figure 7; Heat Pipes 141, 142 and 143), disposed on a transmission path of a heat generated when the light source device (Figure 7; Light Sources 104-106) provides the illumination beam (see Paragraph [0066]-[0067]; wherein it is disclosed that the heat pipe 141 is configured to cool the red light source 104, the heat pipe 142 is configured to cool the green light source 105 and the heat pipe 143 is configured to cool the blue light source 106), and comprising: 

a first heat-dissipating fin assembly (Figure 7; Heat Pipe 141); and 
a second heat-dissipating fin assembly (Figure 7; Heat Pipe 142), stacked on the first heat-dissipating fin assembly (see Figure 7), and the first heat-dissipating fin assembly (Figure 7; Heat Pipe 141) positioned between the second heat-dissipating fin assembly (Figure 7; Heat Pipe 142) and the air inlet (see Figure 7; wherein the heat pipe 141 is positioned between the heat pipe 142 and air Inlets 110a and 110b); 
a first air duct (Figure 7; Duct 202), adjacently-disposed at the air intake side (see Figure 7) and having: 
a first entrance end, connected with the air inlet (see Figure 7; wherein the first entrance end of the duct 202 is connected to the air inlet 110b); and 
a first exit end, being opposite to the first entrance (see Figure 7; wherein the first exit end of the duct 202 is connected to the air outlet 110e); 
a fan (Figure 7; Cooling Fans 121, 122, 124, 125, 126, 127), disposed in the casing (Figure 7; Housing 110), and being adjacent to the first heat-dissipating fin assembly (Figure 7; Heat Pipe 141); and the second heat-dissipating fin assembly (see Figure 7; wherein the second heat-dissipating fin assembly is the heat pipe 142); 
wherein the light source device (Figure 7; Light Sources 104-106) comprises a first light source module (Figure 7; Light Source 104) and a second light source module (Figure 7; Light Source 105), the first light source module (Figure 7; Light Source 104) 
Regarding Claims 2 and 12, Sano teaches the limitations of claims 1 and 11 as detailed above.
Sano further teaches a height of the first exit end is at least higher than a height of the first heat-dissipating fin assembly (see Figure 7; wherein upon the projection video display apparatus 100 being used to projected towards a ceiling, for example, the relative height of the heat pipe 141 is lower or beneath that of the exit end of the duct 202 corresponding to air outlet 110e).
Regarding Claims 5 and 15, Sano teaches the limitations of claims 1 and 11 as detailed above.
Sano further teaches the first heat-dissipating fin assembly (Figure 7; Heat Pipe 141) and the second heat-dissipating fin assembly (Figure 7; Heat Pipe 142) have different structural designs and dimensions (see Figure 4; wherein it can be seen that 
Regarding Claims 6 and 16, Sano teaches the limitations of claims 1 and 11 as detailed above.
Sano further teaches the fan (Figure 7; Cooling Fans 121, 122, 124, 125, 126, 127) is disposed at the air intake side (see Figure 7; wherein at least cooling fans 121 and 122 are disposed at the air intake side, wherein the air intake side corresponds to the locations of air inlets 110a and 110b).
Regarding Claims 7 and 17, Sano teaches the limitations of claims 1 and 11 as detailed above.
Sano further teaches the heat-dissipating fin assembly (Figure 4; Heat Pipes 141, 142 and 143) has an exhaust side opposite to the air intake side (see Figure 7; wherein the exhaust side corresponds to the locations of air outlets 110d and 110e which are opposite to the locations of air inlets 110a and 110b corresponding to the air intake side), and the fan is disposed at the exhaust side (see Figure 7; wherein at least cooling fans 126 and 127 are disposed at the exhaust side, wherein the exhaust side corresponds to the locations of air outlets 110d and 110e).
Regarding Claims 9 and 19, Sano teaches the limitations of claims 1 and 11 as detailed above.
Sano further teaches the heat-dissipating fin assembly (Figure 4; Heat Pipes 141, 142 and 143) further comprises a third heat-dissipating fin assembly (Figure 4; Heat Pipe 143), and the third heat-dissipating fin assembly (Figure 4; Heat Pipe 143) is stacked on the second heat-dissipating fin assembly (see Figure 7; wherein upon the 
Regarding Claims 10 and 20, Sano teaches the limitations of claims 1 and 11 as detailed above.
Sano further teaches the heat-dissipating fin assembly (Figure 4; Heat Pipes 141, 142 and 143) further comprises a third heat-dissipating fin assembly (Figure 4; Heat Pipe 143), the third heat-dissipating fin assembly (Figure 4; Heat Pipe 143) is stacked on the second heat-dissipating fin assembly (see Figure 7; wherein upon the projection video display apparatus 100 being used to project in a downward direction towards a floor, for example, the heat pipe 143 is stacked on the heat pipe 142), the light source heat-dissipating device (Figure 7; Heat Pipes 141, 142 and 143) further comprises a second air duct (Figure 7; Duct 201), the second air duct (Figure 7; Duct 201) is disposed at the air intake side (see Figure 7; wherein the duct 201 is disposed on the same side of the projection video display apparatus 100 as the air inlets 110a and 110b), and the second air duct (Figure 7; Duct 201) has a second entrance end (Figure 7; wherein the second entrance end corresponds to the location of air inlet 110a) and a second exit entrance opposite to the second entrance end (see Figure 7; wherein the duct 201 has a second exit end corresponding to the location of air outlet 110d which is opposite to the location of the aforementioned second entrance end), the second entrance end is connected with the air inlet (see Figure 7), and a height of the second entrance end is at least higher than a height of the second heat-dissipating fin assembly (see Figure 7; wherein upon the projection video display apparatus 100 being .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (WO 2018/198278; hereinafter referred to as Sano and wherein US 2020/0241401 is being used as the English language equivalent) as applied to claims 1 and 11, in view Egawa (US 2020/0099902).
Regarding Claims 4 and 14, Sano teaches the limitations of claims of claims 1 and 11 as detailed above.
Sano does not expressly disclose that the first heat-dissipating fin assembly and the second heat-dissipating fin assembly have a same structural design and dimensions.
Egawa discloses a light source heat-dissipating device (Figure 9; Exterior Enclosure 33), configured to be disposed in a projection apparatus (see Paragraph [0032]), the light source heat dissipating device (Figure 9; Exterior Enclosure 33) comprising: a heat-dissipating fin assembly (Figure 9; Heat Sinks 44A and 44B) comprising a first heat-dissipating fin assembly (Figure 9; Heat Sink 44A); and a second heat-dissipating fin assembly (Figure 9; Heat Sink 44B); wherein the first heat-dissipating fin assembly (Figure 9; Heat Sink 44A) and the second heat-dissipating fin assembly (Figure 9; Heat Sink 44B) have a same structural design and dimensions (see Paragraph [0131]; wherein it is disclosed that the heat sink 44A provided in the upper first light source apparatus 10A and the heat sink 44B provided in the lower first light source apparatus 10B are identical to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the first and second heat-dissipating fin assemblies such that the first heat-dissipating fin assembly and the second heat-dissipating fin assembly have a same structural design and dimensions, as taught by Egawa, because doing so would predictably simplify the manufacturing process thereof, while also producing a compact projector which excels in light emission efficiency and is able to be sufficiently cooled (see Egawa Paragraph [0134]).

Allowable Subject Matter
Claims 3, 8, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regards to claims 3 and 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the first heat-dissipating fin assembly and the second heat-dissipating fin assembly have widths at the air intake 
This limitation in combination with the limitations of claim 1, with respect to claim 3, and 11, with respect to claim 13, would render the claims non-obvious over the prior art of record if rewritten in independent form.
In regards to claims 8 and 18, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the first heat-dissipating fin assembly comprises a first upstream fin assembly and a first downstream fin assembly, the first upstream fin assembly is disposed between the first downstream fin assembly and the air intake side, the second heat-dissipating fin assembly comprises a second upstream fin assembly and a second downstream fin assembly, the second upstream fin assembly is disposed between the air intake side and the second downstream fin assembly, and is stacked on the first upstream fin assembly, the second downstream fin assembly is stacked on the first downstream fin assembly, the fan is disposed between the first upstream fin assembly and the first downstream fin assembly, and the fan is disposed between the second upstream fin assembly and the second downstream fin assembly. 
These limitations in combination with the limitations of claim 1, with respect to claim 8, and claim 11, with respect to claim 18, would render the claims non-obvious over the prior art of record if rewritten in independent form.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.